EXHIBIT 10.64

 

[ewlu_ex1064img34.jpg] 



   

 



 

[ewlu_ex1064img35.jpg] 



   

 



 

[ewlu_ex1064img36.jpg] 



   

 



 

[ewlu_ex1064img37.jpg] 



   

 



 

[ewlu_ex1064img38.jpg] 



   

 



 

[ewlu_ex1064img39.jpg] 



   

 



 

[ewlu_ex1064img40.jpg] 



   

 



 

[ewlu_ex1064img41.jpg] 



   

 



 

[ewlu_ex1064img42.jpg] 



   

 



 

[ewlu_ex1064img43.jpg] 



   

 



 

[ewlu_ex1064img44.jpg] 



   

 



 

[ewlu_ex1064img45.jpg] 



   

 



 

[ewlu_ex1064img46.jpg] 



   

 



 

[ewlu_ex1064img47.jpg] 



   

 



 

[ewlu_ex1064img48.jpg] 



   

 



 

[ewlu_ex1064img49.jpg] 



   

 



 

[ewlu_ex1064img50.jpg] 



   

 



 

[ewlu_ex1064img51.jpg] 



   

 



 

[ewlu_ex1064img52.jpg] 



   



 